DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAKALSKI et al. 9,246,483.
CLAIM 10
	BAKALSKI et al. discloses an Electronic circuitry comprising (FIG. 6):

a first switch terminal (high frequency connector 660);

a second switch terminal (second high-frequency connector 650) connected to the first switch terminal via a signal path, the signal path including first, second, third and fourth switching devices connected in series; and

a manifolded resistance network including a first coupling path coupling an input of the first switching device to an input of the second switching device, a second coupling path coupling an input of the third switching device to an input of the fourth switching device, and a third coupling path coupling the first coupling path to the second coupling path.
CLAIMS 11,12
	BAKALSKI et al. discloses the electronic circuitry of claim 10 further comprising first, second, third and fourth resistors directly coupled to the inputs of the first, second, third and fourth switching devices, respectively (FIG. 6).
CLAIMS 13,14
	BAKALSKI et al. discloses the electronic circuitry of claim 10 further comprising an input control path coupled to the third coupling path (FIG. 6, switch-voltage).
CLAIM 15
	BAKALSKI et al. discloses the electronic circuitry of claim 10 wherein the signal path further includes fifth, sixth, seventh and eighth switching devices connected in series with the first, second, third and fourth switching devices. (FIG. 6, 640 a-d transistors  are connected to transistors 630 a-d when 640 transistors are conducting, antenna signal from antenna to ground through transistors 630 and 640 to ground).
CLAIMS 16,17
	BAKALSKI et al. discloses the electronic circuitry of claim 15 further comprising:

a fourth coupling path coupling the input of the fifth switching device to the input of the sixth switching device;



a sixth coupling path coupling the fourth coupling path to the fifth coupling path (FIG. 6).
CLAIM 18
	BAKALSKI et al. discloses the radio-frequency module of claim 1 wherein the first, second, third, and fourth transistors are field-effect transistors and the inputs of the first, second, third, and fourth transistors are gate terminals (FIG. 6).
CLAIM 19
	BAKALSKI et al. discloses a wireless device comprising: a transceiver;

a front-end module in communication with the transceiver and including a switching circuit including a pole node, a throw node connected to the pole node via a radio-frequency signal path that includes first, second, third and fourth field-effect transistors connected in series, a first coupling path coupling a first gate resistor coupled to a gate of the first field-effect transistor to a second gate resistor coupled to a gate of the second field-effect transistor, a second coupling path coupling a third gate resistor coupled to a gate of the third field-effect transistor to a fourth gate resistor coupled to a gate of the fourth field-effect transistor, and a third coupling path coupling the first coupling path between the first resistor and the second resistor to the second coupling path between the third resistor and the fourth resistor; and

an antenna communicatively coupled to the front-end module (FIG. 6).



CLAIM 20
	BAKALSKI et al. discloses the wireless device of claim 19 wherein the third coupling path includes fifth and sixth resistors, a gate control signal connection being connected to the third coupling path between the fifth and sixth resistors (FIG.6, 640).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9,10 of U.S. Patent No. 10,541,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentable distinct from each other.

Allowable Subject Matter
Claims 1-9 allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 9, 2021





/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836